DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed May 26, 2022.
Claims 24-47 are pending.
Examiner has presented the rejections of all of the independent claims first (e.g. claims 24, 38 and 47) followed subsequently by the rejections of the respective dependent claims.
Response to Arguments
Applicant’s arguments with respect to claim objection is considered. Applicant’s argues that claim 24 amended as “recognizing a content…capable of capturing unstruring document”. Claim 47 amended as “recognizing a content…a plurality of predetermined data capture modes including a proximity-based capture mode, an event-based capture mode, a schedule-based capture mode, a transition-based capture mode, and an inquiry-based capture mode”. The arguments are not persuasive. Claims 24 and 47 both of they are directed to method claims. One is broader than other claim and both of the claims covers similar subject matter. The dependent claim 27 recited “a proximity-based capture mode, an event-based capture mode, a schedule-based capture mode, a transition-based capture mode, and an inquiry-based capture mode”. The claim 27 directly or indirectly depend on claim 24. Merely, having additional limitations does not distinguish two method claims each other. Nevertheless, when two claims in an application are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other claim under 37 CFR 1.75 as being a substantial duplicate of the allowed claim. The objection will give the applicant an opportunity to correct the problem and avoid a later objection. Applicant’s may amend the claims or delete one or more claims in order to overcome this kind of objections. Applicant’s may also change one set of the claim as different statutory class.
Applicant’s argument directed to 35 U.S.C. 112, first paragraph rejection have been fully considered but they are not persuasive. Applicant’s amendment does not overcome the 35 U.S.C. 112, first paragraph rejection. The claim recited limitations are  “unstructured document that lacks a format”. What format the Applicant’s is trying to describe by the claim limitations? What format lacks on document or unstructured document? As explained that the Examiner is unable find support for the claim limitations in the paragraph [0038], [0086]-[0092] or in the original specification. As such, the 35 U.S.C. 112, first paragraph rejection is hereby sustained.
Applicant’s arguments directed to 35 USC 103(a) (i.e. on pages 21-23) rejection have been fully considered. The Applicant’s argues that Jacobus in view of Cordonnier does not teach or suggest “recognizing a content of the unstructured electronic document..capturing the unstructured electronic document or automatically comparing a plurality of existing data records associated with a record owner to the unstructured electronic document”. The Exmainer respectfully disagrees with the Applicant’s arguments for several reasons. Jacobus teaches on figure 10, 11, individual accesses central archive site, data libraries, by date/visits, data types, by patient, data updated, uploaded, printed (e.g. recognizing a content of the unstructured electronic document, capturing the unstructured electronic document), the data to be viewed and updated by medical prctitioners regardless of their location worldwide, the information also viewed and monitored by patients or their relatives accuracy regardless of their location, allows the records to be updated by automated instrumentation which measures medical parameters (e.g. comparing) whether located in a doctors office, in a hospital settings, in the patient’s home or worn by the patient ([0018]), evaluating (e.g. comparing) patient data ([0137]), these features teaches the argued claim recited limitations of “recognizing a content of the unstructured electronic document..capturing the unstructured electronic document or automatically comparing a plurality of existing data records associated with a record owner to the unstructured electronic document”. In addition, Cordonnier teaches information concerning a patient (e.g. recognizing), examining his/her medical history (e.g. comparing), documents and information about a patient ([0088]), permits a default value (e.g. automatically) to be attributed in a meta-datum associated with documents which perform equivalent function (e.g. comparing) identified in this document ([0101]). These features also teaches the argued claim recited limitations. Therefore, taken alone or the combination of the references teach the argued claim recited limitations. Applicant’s fails to consider each of the paragraphs on Jacobus in view of Cordonnier references. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. 
Objection
Claims 47 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 24.
Applicant is advised that should claim 24 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two sets of claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one set of claims to object to the others as being a substantial duplicate of the allowed claims. See MPEP § 706.03(k); Also see 608.01(n).
Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claims 24, 38 and 47 recited the limitation of “capable of capturing”. The term “capable of” is merely intended use, which does not further limit the claimed invention, does not distinguish the claim from the prior art of record. Examiner suggests to change the term as “configured to”.
Dependent claims are objected for incorporating the same deficiencies of their respective base claims. 

Claim Rejection - 35 USC § 112 
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 24-48 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 24, 38 and 47, recites the limitation of “unstructured document that lacks a format to configure a data processing environment” does not appear to be described in the original specification in a way to reasonably explain to one skilled in the art. Certainly, original specification paragraphs disclose on [0038], (e.g. convert the scanned files from unstructured data to structured data), [0086]-[0092] disclosed (e.g. multiple structured format from a single unstructured file or document can be generated..on various healthcare setting etc.”) which does not read “unstructured document that lacks a format to configure the data processing environment”. Examiner is unable to locate these limitations in the original specification. In order to expedite the prosecution process of this present application, the examiner assumes that applicants will correct or delete the new matter issues.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.

Claim Rejections- 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
11.	Claims 24-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobus et al. (US 2005/0209891 A1), hereinafter Jacobus in view of Cordonnier (US 2011/0138269 A1).
As for claim 24, Jacobus teaches a method for capturing and structuring data from an unstructured electronic document that…..a format, the method comprising: recognizing a content of the unstructured electronic document using a processor to determine a data capture mode capable of capturing the unstructured electronic document (see [0018], aggregating medical records, clinical observations, and medical imagery into a common database. Enables the data to be viewed and/or updated by medical practitioners regardless of their location. The information be viewed and monitored by patients or their relatives for accuracy regardless of their location; Fig. 10 and 11; Also see response to arguments section above);
capturing the unstructured electronic document under the data capture mode using the processor; automatically comparing a plurality of existing data records associated with a record owner to the unstructured electronic document using the data capture mode to determine whether to associate the unstructured electronic document with the record owner (see [0018], e.g. automated medical parameters, Fig. 10 and 12, [0057], physician to register one or more of his/her patients, upload or update patient records, set-up remote instruments, create clinical observation data, review authorized patient records, images, or clinical observation data);
collecting metadata from data associated with the record owner and the unstructured electronic document, creating a structured electronic document from the unstructured electronic document using the metadata; generating one or more structured formats to configure the structured electronic document for use by multiple systems following standard transport protocols;….the structured electronic document to a file format having one of the generated structured formats; and exporting the electronic structured document (see Fig. 6, Fig. 12, [0050], 0054], types of data associated with the record: the original image and "dirty" or not-guaranteed-correct text from the OCR function. The record is then coded at an HTML document which references the scanned image and codes the "dirty" text as Meta tags. The image or paper upload is necessary, and the resulting record is searchable).
Jacobus teaches the claimed invention including the limitations of a format to configure a  data processing environment, the structured document. But does not explicitly teach the limitations of document that lacks a format to configure a data processing environment. Converting the structured document. In the same field of endeavor, Cordonnier teaches the limitations of document that lacks a format to enable the data processing environment, Converting the structured document (see Cordonnier, [0031], not in a target or suited format, [0028], converting documents).
Jacobus and Cordonnier both references teach features that are directed to analogous art and they are from the same field of endeavor, such as structured and unstructured documents, managing them which can be use for medical records.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cordonnier’s teaching to Jacobus system for the exchange and/or sharing of medical documents and said target format is compliant with a second protocol for the exchange and/or sharing of medical imaging documents. Thus, help management and exchange medical documents in a same format without loss of information. Exchanging medical documents provide an information in which they are associated, and the possible links between this document and other medical documents related to the same patient (see Cordonnier, [0021]-[0025]).
As for claim 38, 
		The limitations therein have substantially the same scope as claim 24 because claim 38 is a non-transitory computer storage medium claim for implementing those steps of claim 24. Therefore, claim 38 is rejected for at least the same reasons as claim 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cordonnier’s teaching to Jacobus system for the exchange and/or sharing of medical documents and said target format is compliant with a second protocol for the exchange and/or sharing of medical imaging documents. Thus, help management and exchange medical documents in a same format without loss of information. Exchanging medical documents provide an information in which they are associated, and the possible links between this document and other medical documents related to the same patient (see Cordonnier, [0021]-[0025]).
As for claim 47, 
		The limitations therein have substantially the same scope as claim 24 except for the limitations of the data capture mode is selected from a plurality of predetermined data capture mode including a proximity based capture mode; an event based capture mode and a transaction-based capture mode; an inquiry based capture mode. Jacobus in view of Cordonnier teaches such limitations (see Jacobus, [0055], within the institution (e.g. proximity). [0069], patient data transaction by technicians or physicians performed. Also see Cordonnier, [0011], within the hospital (e.g. proximity), [0140], [0060], [0063], a meta-datum, of a value with a relevancy above a predetermined threshold, most relevance value is chosen. Therefore, taken alone or combine references teach the claim recited limitations.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cordonnier’s teaching to Jacobus system for the exchange and/or sharing of medical documents and said target format is compliant with a second protocol for the exchange and/or sharing of medical imaging documents. Thus, help management and exchange medical documents in a same format without loss of information. Exchanging medical documents provide an information in which they are associated, and the possible links between this document and other medical documents related to the same patient (see Cordonnier, [0021]-[0025]).
As to claim 25, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein: the existing data records are electronic medical records; and the record owner is a patient (see Jacobus, [0055]). 
As to claim 26, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
further comprising: updating the metadata dynamically (see Jacobus, [0008]).
As to claim 27, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the data capture mode includes any one or more of: a proximity-based capture mode, an event-based capture mode, a schedule-based capture mode, an inquiry-based capture mode, or a transaction-based capture mode (see Jacobus, [0044], [0060]).  
As to claim 28, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the proximity-based capture mode selects the record owner from a list of patients within a certain distance of the processor (see Cordonnier, [0060], [0063]).
As to claim 29, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the event-based capture mode uses selects the record owner from a plurality of patients associated with events that occurred during a preset period of time (see Jacobus, [0055], [0067], [0264]). 
As to claim 30, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the schedule-based capture mode selects the record owner from patients having scheduled visits with a healthcare provider (see Jacobus, [0057], [0062]). 
As to claim 31, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the inquiry-based capture mode selects the record owner from an inquiry the processor receives from a user (see Jacobus, [0057], [0058]). 
As to claim 32, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
 wherein the transaction-based capture mode selects an existing data record to be associated with an electronic data record from a transaction associated with the existing data records of the record owner (see Jacobus, [0009]).
As to claim 33, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the collecting metadata includes the step of: collecting static metadata and dynamic metadata (see Jacobus, Fig. 10, [0054]).
As to claim 34, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the creating the structured electronic document includes: creating the structured electronic documents in any one or more of: a health level seven (HL7) format, a cross enterprise document sharing (XDS) format, an extensible markup language (XML) format or a clinical document architecture (CDA) format (see Jacobus, [0010]; Also see Cordonnier, [0012], XDS, XML, CDA).
As to claim 35, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the creating the structured electronic document includes: creating the structured electronic documents in multiple formats selected from, a health level seven (HL7) format, a cross enterprise document sharing (XDS) format, an extensible markup language (XML) format, or a clinical document architecture (CDA) format (see Jacobus, [0010]; Also see Cordonnier, [0012], XDS, XML, CDA).
 As to claim 36, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the collecting metadata includes: collecting the metadata  from a health level seven (HL7) message received by the processor (see Jacobus, [0010]). 
As to claim 37, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Jacobus and Cordonnier teach:
wherein the exporting the structured electronic documents includes: exporting the structured electronic documents to multiple recipients in a format appropriate for each of the recipients (see Jacobus, [0052]).
Claims 39-46 correspond in scope to claims 25-37 and are similarly rejected.
Prior Arts
12. 	US 2013/0218917 teaches a data capture mode for processing a non-electronic data record into an electronic data record and selecting a record owner having a plurality of existing data records to be associated with the electronic data record. Collecting metadata from data associated with the record owner and the electronic data record, and data generated during the capturing. Combining the electronic data record and the metadata, and exporting the structured data records (see [0007]).
US 2012/0102502 teaches an identifier (e.g. HL7, original HL7, doctor, patient, audit), Many data formats including Health Level Seven (HL7), eXtensible Markup Language (XML), Portable Document Format (PDF), Tagged Image File Format (TIFF), WAVeform audio file (WAV), Digital Imaging and Communications in Medicine (DICOM) and Moving Picture Experts Group (MPEG) ([0068]).
Fujitsu, “Fujitsu and Osmosyz Pioneer New Healthcare Standard for Electronic Clinical Document: Interoperability Standard Identified by The Office of National Coordinator for Health Information Technology”. ONC, 2011, teaches HL7, unstructured documents and outside of discreet data elements within an Electronic Medical Records (EMR) database (pages 1-5).   



US 2017/0249427, US 9678956, US 20080195579, US 20050209876, US 8170902, US 2008082374, US 8668507, US 20080072290, US 20160096001, US 9825763, US 20110208663, US 8694347, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention.
Conclusion
13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
15.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154        
8/6/22